            Case 3:21-cv-00589-MPS Document 14 Filed 06/14/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                    DISTRICT OF CONNECTICUT
GLEN A. SHARKANY,                :
     Plaintiff,                  :
                                 :
     v.                          : Case No. 3:21-cv-589 (MPS)
                                 :
MR. COLLETTE,                    :
     Defendant.                  :
                      INITIAL REVIEW ORDER

        On April 29, 2021, Plaintiff Glen Sharkany, an inmate currently confined at the

Department of Correction (“DOC”) Osborn Correctional Institution (“Osborn”) in Con n ecticut,

brought this complaint pro se and in forma pauperis under 42 U.S.C. § 1983, alleging v io latio n

of the Eighth Amendment and other claims against Mr. Collette, Addiction Services Counselor.

Compl. (ECF No. 1). 1 On May 7, 2021, he filed an amended complaint against Collette, alleging

violation of federal and state antidiscrimination law, deprivation of access to DOC programming,

and state law claims of defamation and slander. Am. Compl. (ECF No. 7). Because Plaintiff

seeks damages and injunctive relief, the Court construes his claims as being brought against

Collette in his individual and official capacities. See id. at 6.

        For the following reasons, the Court will dismiss the complaint without prejudice.

                                    I. STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 1915A, this court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a claim upon

which relief may be granted, or that seeks monetary relief from a defendant who is immune from

such relief. Although detailed allegations are not required, the complaint must include sufficient


        1  The Court may “take judicial notice of relevant matters of public record.” Giraldo v. Kessler,
694 F.3d 161, 164 (2d Cir. 2012). Sharkany is currently serving a six-year sentence imposed on May 9,
2019 for a violation of probation. See the publicly-available DOC website at
         Case 3:21-cv-00589-MPS Document 14 Filed 06/14/21 Page 2 of 6




facts to afford Defendant fair notice of the claims and the grounds upon which they are based

and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic, 550

U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Nevertheless, it is well-established that “[p]ro se complaints

‘must be construed liberally and interpreted to raise the strongest arguments that they suggest.’”

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).

                                       II. ALLEGATIONS

       Plaintiff’s allegations are few and difficult to discern.

       Defendant Collette removed Plaintiff from the Tier-4 Program based on a f alse excu se;

Collette was discriminating against Plaintiff based on Plaintiff’s 2008 sexual assault charge

under Connecticut General Statutes § 53a-70b (sexual assault in spousal or cohabiting

relationship). Am. Compl. at 5. Plaintiff claims he never violated any prison rules or program

stipulations and had no peer mentor write-ups Id. at 6. He claims that he is being deprived of

access to programming that all DOC inmates are entitled to in order to better themselves. Id.

                                            III. DISCUSSION

       Plaintiff’s complaint asserts violation of unspecified federal antidiscrimination statutes.

However, Plaintiff has not alleged what federal antidiscrimination laws were violated, and the



http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=174822.
                                                  2
          Case 3:21-cv-00589-MPS Document 14 Filed 06/14/21 Page 3 of 6




court does not have sufficient information to determine the statutory violation. Accordingly,

Plaintiff’s claim that Collette violated federal antidiscrimination statutes is dismissed as not

plausible.

       Plaintiff’s allegations (although not entirely clear) suggest Fourteenth Amendment equal

protection concerns because he indicates that he is being deprived of participation in DOC

programming, presumably the Tier-4 Program, which, he alleges, all DOC inmates are entitled to

in order to better themselves. See Am. Compl. at 6.

       A plaintiff must allege facts to establish the personal involvement of a defendant in an

alleged constitutional violation to hold that defendant liable for an award of damages under §

1983. See Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006). To “hold a state official liable

under § 1983, a plaintiff must plead and prove the elements of the underlying constitutional

violation directly against the official without relying on a special test for supervisory liability.”

Tangreti v. Bachman, 983 F.3d 609, 620 (2d Cir. 2020

       To state an equal protection claim, a plaintiff must allege facts showing that: (1) he was

treated differently from similarly situated individuals and (2) that the discriminatory treatment

was based on “‘impermissible considerations such as race, religion, intent to inhibit or punish the

exercise of constitutional rights, or malicious or bad faith intent to injure a person.’” Diesel v.

Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000) (quoting LeClair v. Saunders, 627 F.2d 606,

609-10 (2d Cir. 1980).

       When a suspect classification is not at issue, the Equal Protection Clause still requires

that individuals be treated the same as “similarly situated individuals.” Fortress Bible Church v.

Feiner, 694 F.3d 208, 222 (2d Cir. 2012). Thus, a plaintiff may bring a “class of one”


                                                  3
          Case 3:21-cv-00589-MPS Document 14 Filed 06/14/21 Page 4 of 6




equal protection claim “where the plaintiff alleges that [he] has been intentionally treated

differently from others similarly situated and that there is no rational basis for the difference in

treatment.” Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). In the Second Circuit,

class-of-one plaintiffs “must show an extremely high degree of similarity between themselves

and the persons to whom they compare themselves.” Clubside v. Valentin, 468 F.3d 144, 159 (2d

Cir. 2006) (citation omitted). The high degree of similarity between the plaintiff and comparators

justifies “an inference that the plaintiff was intentionally singled out for reasons that so lack any

reasonable nexus with a legitimate governmental policy that an improper purpose—whether

personal or otherwise—is all but certain.” Witt v. Village of Mamaroneck, No. 12-CV-8778

(ER), 2015 WL 1427206, at *5 (S.D.N.Y. Mar. 27, 2015), aff'd, 639 F. App'x 44 (2d Cir. 2016)

(quoting Neilson v. D’Angelis, 409 F.3d 100, 105 (2d Cir. 2005)).

       Plaintiff has not alleged membership in a suspect class and prisoners in general are not a

suspect class. See Graziano v. Pataki, 689 F.3d 110, 117 (2d Cir. 2012). Thus, to the extent he

asserts an equal protection claim, Plaintiff must proceed under a class of one theory and

demonstrate the existence of a person who is “prima facie identical” to him or her and who was

treated differently. Hu v. City of New York, 927 F.3d 81, 92 (2d Cir. 2019) (internal quotation

marks and citation omitted).

       Here, Plaintiff has not alleged facts indicating that any comparators were so similarly

situated that there is no rational reason for the differential treatment. Accordingly, Plaintiff’s

allegations do not raise an inference that Plaintiff was intentionally singled out for reasons that

so lack any reasonable nexus with a legitimate governmental policy that an improper purpose is




                                                  4
            Case 3:21-cv-00589-MPS Document 14 Filed 06/14/21 Page 5 of 6




all but certain. To the extent that Plaintiff intends to assert an equal protection claim, such claim

must be dismissed as not plausible.

       Official Capacity Claims

       Plaintiff seeks injunctive orders (1) to order Collette to be terminated from DOC and ban

him from any state funded agency or program, and (2) to provide Plaintiff with a peer mentor job

in the Tier 4 New Horizons Program. Am. Compl. at 6.

       A plaintiff may proceed against a DOC official in his official capacity to the extent

plaintiff alleges an ongoing constitutional violation. See Va. Office for Prot. & Advocacy v.

Stewart, 563 U.S. 247, 254-55 (2011) (citing Ex parte Young, 209 U.S. 123 (1908)). As Plaintiff

has not alleged facts that suggest a plausible ongoing constitutional violation, the Court must

dismiss any official capacity claims against Defendant Collette.

       4.       State Law Claims

       Because Plaintiff’s federal claims are dismissed, the court declines at this time to exercise

supplemental subject matter jurisdiction under 28 U.S.C. § 1367 over any state law claims,

which are dismissed without prejudice. See 28 U.S.C.A. § 1367 (“The district courts may decline

to exercise supplemental jurisdiction over a claim under subsection (a) if-- ... (3) the district court

has dismissed all claims over which it has original jurisdiction[.]”).

                                            IV. ORDERS

       For the foregoing reasons, the Amended Complaint is DISMISSED without prejudice for

failure to state any plausible federal claims and the Clerk is directed to close this case. Plaintiff’s

claims are DISMISSED without prejudice to filing a motion to reopen and refiling an amended

complaint within 30 days of this Ruling’s filing date. The remaining motions [ECF Nos. 9, 10,


                                                  5
         Case 3:21-cv-00589-MPS Document 14 Filed 06/14/21 Page 6 of 6




11 and 12] are DENIED as moot. Plaintiff must allege specific facts describing any defendants’

personal involvement in any constitutional violation. The court advises Plaintiff that any

amended complaint will completely replace the prior complaint in the action, and that no portion

of any prior complaint shall be incorporated into his amended complaint by reference.

                                                     _________/s/____________
                                                     Michael P. Shea
                                                     United States District Judge




       SO ORDERED at Hartford, Connecticut this 14th day of June, 2021.




                                                6
